PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


IBM Endicott (0827 & 4648)HESLIN ROTHENBERG FARLEY & MESITI P.C.5 COLUMBIA CIRCLEALBANY NY 12203



In re Application of 
LI et al.
Application No. 15/236,073
Filed: August 12, 2016
For: TRANSACTION WITH SECURITY INTEGRITY AND PERMISSION MANAGEMENT
:
:
:
:	DECISION ON PETITION
:	UNDER 37 CFR 1.181
:
:


This is a decision on the petition under 37 CFR 1.181, filed February 16, 2021, requesting withdrawal of the finality of the Office action mailed December 14, 2020.

The petition is GRANTED.


Background

On July 15, 2020, a non-final Office action was mailed.
On October 15, 2020, a response was filed with accompanying arguments without any claim amendments.
On December 14, 2020, a final Office action was mailed. 
On February 16, 2021, the instant petition was filed.


Applicable Regulations, Rules and Statutes

MPEP 706.07(a) states, in part:

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure 

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a). […]

MPEP 1207.03(III) states, in part:

[…] A position or rationale that changes the "basic thrust of the rejection" will also give rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011) […] 

MPEP 1207.03(a) states, in part:

[…] What constitutes a "new ground of rejection" is a highly fact-specific question. See, e.g., Kronig, 539 F.2d at 1303, 190 USPQ at 427 […] keeping in mind that "the ultimate criterion of whether a rejection is considered ‘new’ is whether [applicants] have had fair opportunity to react to the thrust of the rejection." Kronig, 539 F.2d at 1302, 190 USPQ at 426. […]

MPEP 707.07 states, in part, and in accordance with 37 CFR 1.104: 

(b) Completeness of examiner’s action. The examiner’s action will be complete as to all matters […]

MPEP 707.07(f) states, in part: 

In order to provide a complete application file history and to enhance the clarity of the prosecution history record, an examiner must provide clear explanations of all actions taken by the examiner during prosecution of an application.

Where the requirements are traversed, or suspension thereof requested, the examiner should make proper reference thereto in his or her action on the amendment.

Where the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant’s argument and answer the substance of it […]

MPEP 2163.04 states, in part:

[…] II. RESPONSE TO APPLICANT’S REPLY

Upon reply by applicant, before repeating any rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of written description, review the basis for the rejection in view of the record as a whole, including amendments, arguments, and any evidence 


Discussion and Analysis 


The final Office action mailed on December 14, 2020, contained the following rejections:
Claims 1-9, 19-24, 26-27 and 29 were rejected under 35 U.S.C. 101.
Claims 1-5, 19-24 and 26-27 were rejected under 35 U.S.C. 112(a), and Claims 1-2, 19 and 26-27 were rejected under 35 U.S.C. 112(b).
Claims 1-9, 19-24, 26-27 and 29 were rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (US 9,450,958 B1) in view of Saylor et al. (US 10,237,278) and alternatively in view of Geffon et al. (US 2015/0213443 A1).


In the instant petition filed on February 16, 2021, the petitioner argues the following:

(1) the Final action includes new grounds of rejection […] (Petition, at 2) […] for the first time in the prosecution history, the Examiner proposes that the claims define an abstract idea in the category of “organizing human activity”. Previously, no category was specified (Petition, at 6) […] On Final, the abstract ide[a] defining claim elements proposed anew as including “establishing […], wherein the establishing a permission includes establishing a limited permission […] (Petition, at 6-7) […] The Examiner also proposes new rationale in support of the eligibility rejections including the argument that the use of “one or more processor”, “secure computing environment”, “secure token”, does no more than generally link the abstract idea to a particular field of use […] does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea (Petition, at 7) […] The Office will note that in the Non-final action, the Examiner did not present a reason, or even a summary conclusion as to why claims 20-24 were referenced as being ineligible (Petition, at 7) […] To the remaining dependent claims, the Examiner in the Non-final action merely presented the summary conclusion that “Dependent claims 2-9 and 25-27 do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.” Non-final action, p. 15. The applicant then argued that the Examiner’s statement failed to satisfy requirements for a prima facie rejection. See October 15, 2020 Response, pp. 48-50. In reply to applicant’s traversal, the Examiner now argues, “Dependent claims 2-9, 18-24 and 26-27 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract (Petition, at 8). (Emphasis added)

(2) the Examiner has failed to answer the substance of applicant’s prior traversals […] (Petition, at 2) […] In the Final action, the Examiner states: “Applicant did not address any of the 112 issues with respect to claim 26 or any other claims for that matter.” Final action, p. 8. The Examiner’s statement is incorrect and prejudicial to the applicant. The application did in fact substantively address the rejections under 35 USC 112 with fourteen (14) pages of substantive arguments at pp. 15-29. October 15, 2020 Response, pp. 15-29. (Petition, at 14) […] In spite of applicant presenting fourteen (14) pages of arguments traversing the 112 rejections, the Examiner does not answer, or attempt to answer, the substance of any one of the traversals […] (Petition, at 24) […] Applicant in its prior response highlighted the aspect of claim 19 […] [and] demonstrated that the Examiner failed to show any elements of the relied on references satisfying the elements of “message obtained from the second shopper” […] traversals by the applicant have not been responded to by the Examiner […] The Office will note that the Examiner’s reply, in substance, merely repeats the arguments of the Non-final action. See Non-final action, pp. 23-24. The Examiner’s reply only generally alleges that the prior art comprises messages in an environment which includes a delegator and a delegate. However, the Examiner’s replies fail to address in any respect the specific assertion of the applicant that the prior art fails to disclose, “wherein the first message to the first shopper includes content of the security information message obtained from the second shopper” in the context as recited in claim 19. (Petition, at 27-29). (Emphasis added) 

(3) the Final action is not complete as to all matters […] (Petition, at 2) […] The applicant respectfully asserts that the Final action was not “complete as to all matters” at least for not substantively responding to applicant’s traversals of various art rejections presented in the Non-final action. The applicant asserts that the Office has disregarded the MPEP provision that calls for an Examiner to make note of an applicant’s traversal and “answer the substance of it.” MPEP 707.07(f) (Petition, at 25) […] No information has been provided by the Office as to why applicant’s 112 rejection traversals are incorrect. Accordingly, the Office has not presented the applicant with notice of the rejection. 35 USC 132(a). The Examiner has not complied with the Manual of Patent Examining Procedure which states, e.g., If the record still does not demonstrate that the written description is adequate to support the claim(s)…fully respond to applicant’s rebuttal arguments, and properly treat any further showings submitted by applicant in the reply.” (emphasis added) See MPEP 2163.04 (Petition, at 26) […] 37 CFR 1.104, MPEP 707.07(f) and the underlying 35 USC 132(a) protect the applicant from exhausting its resources by continually advancing the same arguments. Because the Examiner has not responded to applicant’s arguments, applicant is forced to bring forward the very same arguments on Final or otherwise later in prosecution which were not responded to previously. If the arguments were actually responded to as called for by 37 CFR 1.104 and MPEP 707.07(f), prosecution would have been compacted and applicant would not have to exhaust its resources to advance the same arguments. The applicant respectfully asserts that the Final action was not “complete as to all matters” at least for not (Petition, at 29). (Emphasis added)


Regarding argument (1), the petitioner’s argument is found to be persuasive. 

In accordance with MPEP 1207.03(III), MPEP 706.07(a), and MPEP 1207.03(a), respectively, the rejection under 35 U.S.C. 101 and the analysis provided in the final Office action is indicative of “a position or rationale that changes the “basic thrust of the rejection”…” (See MPEP 1207.03(III), thereby introducing a “new ground of rejection [not] necessitated by applicant’s amendments of the claims” (See MPEP 706.07(a)), and thus depriving applicant a “fair opportunity to react to the thrust of the rejection” (See MPEP 1207.03(a)). 

More specifically, exemplary claim 1 recites the following: 
“…wherein the establishing a permission includes establishing a limited permission having a plurality of restriction, wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, wherein the first message to the first shopper includes content of the security information message obtained from the second shopper, wherein the method includes presenting to the first shopper a first user interface that allows the first shopper to define a permission request, which permission request defined by the first shopper with use of the first user includes data defining the plurality of restrictions, wherein the performing the transaction proceeds in response to obtaining a secure token from the second shopper, and wherein the secure token has been generated response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface”

These particular features were never properly treated and analyzed in accordance with the 2019 PEG in the non-final Office action of July 15, 2020. Additionally, the response filed on October 15, 2020, was filed with accompanying arguments without any claim amendments. Based on these accompanying arguments specifically noting the fact the previous “action fails to make reference to the last several lines of claim 1…” (i.e. the claim language of exemplary claim 1 noted above) (See Remarks of 10/15/2020, at 30-31), the rejection under 35 U.S.C. 101 is indicative of a new ground of rejection not necessitated by amendments, as “the rejection relies upon new facts or rationales not previously raised” (see MPEP 706.07(a) and MPEP 1207.03(III)). 

In addition to adding the above-referenced limitations to claimed features previously mapped as being part of the abstract idea in the Step 2A prong one analysis, the final Office action similarly provides “new facts or rationales not previously raised” regarding the following: 
(a) a newly identified specific abstract idea category of “organizing human activity” in the Step 2A prong one analysis for the first time in prosecution history, 
(b) newly identified additional elements of “one or more processor”, “secure computing environment, and “secure token” recited in exemplary claims 1, 19 and 29 in the Step 2A prong two analysis, 
(c) a detailed practical application analysis under Step 2A prong two for the first time in prosecution history, and 


All of these additional “new facts or rationales” relied upon in the final Office action constitutes a change in the “basic thrust of the rejection”. The petitioner has not had an opportunity to respond to this new “thrust” of the rejection, and thus the rejection under 35 U.S.C. 101 constitutes a new ground of rejection and was improperly made final.

Regarding arguments (2) and (3), the petitioner’s arguments are found to be persuasive. 

Based on a thorough review of the response filed on October 15, 2020, and the subsequent final Office action of December 14, 2020, traversals were made with respect to the pending rejections under 35 U.S.C. 112 as well as 35 U.S.C. 103. The final Office action of December 14, 2020, demonstrates the examiner failed to consider and address said traversals properly. As is required in MPEP 707.07, “[t]he examiner’s action will be complete as to all matters”, with the specific requirement outlined in MPEP 707.07(f) that, “[w]here the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant’s argument and answer the substance of it […] (Emphasis added). 

The record demonstrates neither of these requirements were satisfied. This is particularly evident regarding the traversals related to the rejections under 35 U.S.C. 112. As per MPEP 2163.04, “[i]f the record still does not demonstrate that the written description is adequate to support the claim(s), repeat the rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, fully respond to applicant’s rebuttal arguments, and properly treat any further showings submitted by applicant in the reply.” (Emphasis added). Again, the record demonstrates the final Office action failed to satisfy this requirement.


Summary

For the foregoing reasons, petitioner’s arguments (1), (2), and (3) have been found to be persuasive.

Accordingly, the relief requested by petitioner is GRANTED. 

Any questions regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.

/PETER H CHOI/Acting Director, Technology Center 3600                                                                                                                                                                                                      
________________________________

Peter Choi
Acting Director, Technology Center 3600
(469) 295-9171

/WB/ 04/06/2021